Citation Nr: 0737797	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-02 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for genital herpes.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

3.  Entitlement to a disability rating higher than 30 percent 
for migraine headaches.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded this case in March 2005 to schedule the 
veteran for a hearing before the Board.  His hearing was in 
May 2006 before the undersigned Veterans Law Judge.

The Board subsequently remanded this case again in August 
2006 to comply with the notice provisions of the Veterans 
Claims Assistance Act (VCAA) and to schedule the veteran for 
a VA examination to determine the current severity and 
manifestations of his service-connected migraine headaches. 

In this decision, the Board is reopening the claims for 
service connection for genital herpes and a psychiatric 
disorder.  The Board will then remand these claims to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for still further development before they are readjudicated 
on the underlying merits.




FINDINGS OF FACT

1.  An unappealed September 1998 rating decision declined to 
reopen the veteran's claim of entitlement to service 
connection for genital herpes - concluding there was no new 
and material evidence because there was still no medical 
evidence showing he had contracted this condition while in 
the military.  

2.  The additional evidence received since that September 
1998 rating decision, however, includes a medical opinion 
suggesting the veteran's genital herpes may have been 
contracted in service.

3.  That unappealed September 1998 rating decision also 
denied service connection for a psychiatric disorder (nervous 
condition) because there was no medical evidence indicating 
this condition was related to the veteran's military service.  

4.  The additional evidence received since that September 
1998 rating decision, however, includes a medical opinion 
suggesting the veteran's psychiatric disorder may be related 
to his military service and/or his service-connected 
headaches.

5.  No evidence shows the veteran's migraine headaches cause 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied the 
veteran's petition to reopen his claim for service connection 
for genital herpes is final.  38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2001).

3.  That September 1998 rating decision also is final to the 
extent it denied the veteran's claim for service connection 
for a psychiatric disorder (nervous condition).  38 U.S.C.A. 
§ 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

4.  But there is new and material evidence since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156 (2001).

5.  The criteria are not met for a disability rating higher 
than 30 percent for migraine headaches.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for genital herpes 
and a psychiatric disorder.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen those claims since a final September 1998 
rating decision.  The veteran is also seeking a disability 
rating higher than 30 percent for his already service-
connected migraine headaches.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate review.  The Board will 
then address the issues on their merits, providing relevant 
VA law and regulations, the relevant factual background, and 
an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  As will be discussed below, 
since the Board is reopening and remanding the veteran's 
claims for service connection for genital herpes and a 
psychiatric disability, the Board need to discuss the VCAA 
with respect to these claims and will therefore limit its 
discussion to the increased-rating claim for headaches.  

With respect to his increased-rating claim, letters from the 
RO dated in May 2002 and May 2006, as well as a letter from 
the Appeals Management Center dated in August 2006:  (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to 
your claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but nonetheless concluding the evidence 
established the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims, and 
therefore determined the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained 
all relevant medical records identified by the veteran and 
his representative.  In addition, the veteran was afforded a 
VA examination in April 2007 to determine the severity of his 
service-connected migraine headaches.  This examination is 
adequate for rating purposes, as it reports findings 
addressed in the applicable rating criteria.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

II.  New and Material Evidence to 
Reopen the Claim for Service Connection 
for Genital Herpes

The veteran is ultimately seeking service connection for 
genital herpes.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen this claim since a prior, final September 1998 rating 
decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
7Cir. 1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The procedural history of this case shows that a December 
1982 rating decision denied service connection for genital 
herpes on the basis that the service medical records made no 
reference to this condition.  The veteran was notified of 
that rating decision and of his appellate rights in a letter 
dated in January 1983.  Since he did not seek appellate 
review within one year of notification, that decision became 
final and binding on him based on the evidence then of record 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

In 1998, the veteran attempted to reopen this claim.  The 
additional evidence submitted since the December 1982 rating 
decision included medical records showing then recent 
treatment for genital herpes, but still no evidence that the 
condition was contracted while on active duty.  The RO 
therefore issued a rating decision in September 1998 
declining to reopen his claim because there was no new and 
material evidence.   

After the veteran was notified of the September 1998 rating 
decision and of his appellate rights in a letter dated that 
same month, he responded by filing a timely notice of 
disagreement (NOD) in October 1998.  However, after the RO 
issued a SOC in June 1999, he failed to perfect his appeal to 
the Board by submitting a timely substantive appeal 
(VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.  
Therefore, that September 1998 rating decision also is final 
and binding on him based on the evidence then of record and 
not subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In March 2000, the veteran again attempted to reopen his 
claim for service connection for genital herpes on the basis 
of new and material evidence.  Under VA law and regulations, 
if new and material evidence is presented or secured, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  When determining whether 
the claim should be reopened, the Board performs a two-step 
analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). 

The Board notes that this regulation was amended in that it 
redefined "new and material evidence."  38 C.F.R. §§ 
3.156(a).  However, the revised version is applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his claim to reopen in March 
2000, only the former version of the regulation is 
applicable.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  



Since the final September 1998 rating decision, the veteran 
has submitted a December 2004 report from I.S., M.D., his 
family physician, which is new and material evidence and, 
therefore, sufficient to reopen this claim.  In this report, 
Dr. I.S. indicated that he had known the veteran since 
October 1980, when the veteran started working at the Rincon 
Rural Health Initiative Project, where Dr. I.S. was the 
Medical Director.  Dr. I.S. then explained that he began 
evaluating the veteran for recurrent episodes of herpes in 
November 1980 - only one month after his military service had 
ended. 

This report is "new" as it did not exist at the time of the 
September 1998 rating decision and is not cumulative of any 
other evidence of record at that time.  In addition, this 
report is probative of the central issue in this case as to 
whether the veteran's herpes was contracted in service.  
Although Dr. I.S. does not specifically state the veteran's 
herpes was contracted in service, the fact that he identified 
the date of onset as the month after his separation from 
active duty is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge, 
155 F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the September 1998 rating 
decision; thus, the claim for service connection for genital 
herpes must be reopened.  However, the Board finds that 
additional development is needed before it can adjudicate 
this claim on the merits.  Therefore, this issue will be 
remanded to the RO.  It is important for the veteran to 
understand that the standard for reopening a claim is low and 
does not necessarily indicate that the claim will be finally 
granted.



III.  New and Material Evidence to Reopen 
the Claim for Service Connection for a 
Psychiatric Disorder

The veteran is also seeking service connection for a 
psychiatric disorder.  However, the Board must again 
determine whether new and material evidence has been 
submitted since the final September 1998 rating decision 
which also denied service connection for a psychiatric 
disorder (nervous condition).  Barnett, 83 F.3d at 1383-84.  

The September 1998 rating decision denied the veteran's 
original claim for service connection for a nervous condition 
on the basis that, although he was treated for anxiety on one 
occasion in service, the remainder of his service medical 
records as well as the available medical evidence immediately 
after discharge failed to show he had a chronic (meaning 
permanent) psychiatric disorder subject to 
service connection.  

The veteran was notified of that September 1998 rating 
decision and of his appellate rights in a letter dated that 
same month, but he did not seek appellate review within one 
year of notification.  Therefore, the September 1998 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

Since the final September 1998 rating decision, the veteran 
has submitted a medical report which the Board finds to be 
both new and material.  In a psychiatric evaluation report 
dated in May 2002, M.V.M., M.D., diagnosed the veteran with 
cyclothymic disorder.  Dr. M.V.M. then stated, after 
documenting the veteran's extensive history, that the 
veteran's cyclothymic disorder might be related to various 
stressful experiences he had while on active duty, including 
head trauma.

This report is "new" as it did not exist at the time of the 
September 1998 rating decision, and is material in that it 
suggests that the veteran's psychiatric disorder is related 
to his military service - head trauma in particular.  
Accordingly, the Board concludes that new and material 
evidence has been submitted since the September 1998 rating 
decision, and that the claim for service connection for a 
psychiatric disorder must be reopened.  However, the Board 
finds that additional development is needed before it can 
adjudicate this claim on the underlying merits.  As such, 
this issue will also be remanded to the RO.

IV.  Increased Rating for Migraine Headaches

The record shows that the veteran developed migraine 
headaches following a closed head injury while on active 
duty.  Unfortunately, these migraine headaches persisted 
after the veteran left service.  As a result, a March 1981 
rating decision granted service connection and assigned a 30 
percent disability rating for migraine headaches.  In 
February 2002, the veteran filed a claim for increased 
compensation benefits.  The June 2002 rating decision denied 
the veteran's claim and continued the 30 percent disability 
rating.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Migraine headaches are rated under Diagnostic Code (DC) 8100.  
This code provides a 30 percent rating for migraine headaches 
with characteristic prostrating attacks occurring on average 
once a month over the last several months.  The next higher 
rating of 50 percent may be assigned for migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
See 38 C.F.R. § 4.124a, DC 8100.  

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a 50 percent disability rating for 
the veteran's migraine headaches.  Even if the Board were to 
assume that the veteran's headaches are characterized by very 
frequent prostrating and prolonged attacks, there is simply 
no evidence that they have resulted in severe economic 
inadaptability - an essential element for a 50 percent rating 
under DC 8100. 

In this regard, pursuant to the Board's August 2006 remand, 
the veteran was afforded a VA neurological examination in 
April 2007 to determine the nature and severity of his 
migraine headaches.  Following a thorough examination, the 
examiner commented that most of the veteran's headaches are 
of low intensity that allow him to perform most of his 
activities of daily living.  Thus, since the veteran is still 
able to performed most activities of daily living, the Board 
finds that this opinion provides compelling evidence against 
a finding that his migraine headaches cause severe economic 
inadaptability.

In addition, this medical opinion is consistent with a 
September 2001 decision of the Social Security 
Administration, which found that the veteran was unemployable 
due to a diagnosis of bipolar disorder.  The fact that this 
decision makes no reference to migraine headaches also 
provides highly probative evidence against a finding that 
this condition does not cause severe economic inadaptability.  
Moreover, during his May 2006 hearing, the veteran himself 
attributed his inability to work to his psychiatric disorder.  
Lastly, the Board has reviewed various VA and private 
treatment records, none of which indicates that the veteran's 
migraine headaches have resulted in severe economic 
inadaptability, thereby providing further evidence against 
the claim. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a schedular rating 
higher than 30 percent for his migraine headaches.  And as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.

The Board also finds that the schedular rating of 30 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, there is no evidence that the veteran's 
headaches have caused marked interference with employment or 
have required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The petition to reopen the claim for service connection for 
genital herpes is granted, subject to the further development 
of this claim on remand.

The petition to reopen the claim for service connection for a 
psychiatric disorder also is granted, subject to the further 
development of this claim on remand.

The claim for a disability rating higher than 30 percent for 
migraine headaches, however, is denied.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claims for service connection 
for genital herpes and a psychiatric disorder.  

With respect to genital herpes, the Board notes that Dr. I.S. 
explained that he began evaluating the veteran for recurrent 
episodes of herpes in November 1980 - only one month after 
his military service had ended.  Since Dr. I.S. does not 
specifically state the veteran contracted genital herpes in 
service, so this is one of the reasons this opinion is 
insufficient to grant this claim.  Nevertheless, since 
genital herpes was diagnosed only one month after the 
veteran's separation from active duty, this opinion is at 
least sufficient to trigger VA's duty to obtain a medical 
opinion on the question of whether the veteran's genital 
herpes began in service.  See 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 81-
82 (2006).



With respect to the veteran's psychiatric disorder, Dr. 
M.V.M.'s opinion indicates the veteran's cyclothymic disorder 
might be related to either service or to his service-
connected migraine headaches.  The problem with this opinion 
is that the phrase "might be" is speculative.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (holding that service 
connection may not be based on resort to speculation or 
remote possibility).  

The Board also notes that A.R.R., M.D., provided a September 
2000 report wherein he indicated the veteran suffers from 
migraines that cause anxiety, behavioral changes, and mood 
instability.  He thus appears to attribute the veteran's 
psychiatric disorder to his service-connected migraine 
headaches.  The problem with this opinion is that it does not 
appear it was based on a review of the claims file.  
See Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran).

In light of these deficiencies in these opinions, the Board 
finds that a medical opinion should be obtained, based on a 
review of the claims file, to determine whether the veteran's 
psychiatric disorder is related to his military service, 
including by way of his already service-connected migraine 
headaches.

Lastly, the record suggests that additional private medical 
records may exist which have not been obtained and associated 
with the claims file for consideration.  In a January 2003 
report, C.R.C., Ph.D., a private psychologist, indicated the 
veteran had been receiving psychotherapy since February 1981 
- shortly after his separation from active duty.  Since none 
of these records are in the claims file, the RO should 
attempt to obtain them.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1); Caffrey, 6 Vet. App. at 381 (the duty 
to assist includes securing private and VA medical records to 
which a reference has been made.)



Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Request that the veteran provide the 
names and addresses of all health care 
providers who have treated his 
psychiatric disability.  After obtaining 
any necessary authorization, obtain and 
associate with the claims file all 
outstanding records of this treatment, to 
include all treatment records from Dr. 
C.R.C., dated since 1981.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  
The veteran himself is asked to help 
obtain these records in order to expedite 
his appeal, if possible.

2.  Schedule the veteran for a VA 
examination to determine whether his 
genital herpes is related to his military 
service.  His claims file should be made 
available to the examiner for review of 
the pertinent medical and other history.  

Following an examination of the veteran 
and a review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's genital herpes is related 
to his military service.  In providing 
this opinion, the examiner should comment 
on Dr. I.S.'s report wherein he indicated 
that he began evaluating the veteran for 
recurrent episodes of herpes in November 
1980 - only one month after his military 
service had ended.  So please comment on 
the likelihood (very likely, as likely as 
not, or highly unlikely) the genital 
herpes was contracted in service.  
Discuss the rationale of the opinion, 
whether favorable or unfavorable.

3.  Also schedule the veteran for a VA 
mental status examination to determine 
whether his psychiatric disorder 
(diagnosed as cyclothymic disorder and 
bipolar disorder) is related to his 
military service or his service-connected 
migraine headaches.  All necessary 
testing and evaluation needed to make 
these determinations should be performed.  
The veteran's claims file should be made 
available to the examiner for review of 
the pertinent medical and other history.  

Following an examination of the veteran 
and a review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's psychiatric disorder 
is related to service.  In commenting on 
this, the examiner should specifically 
discuss the service medical records 
showing treatment for anxiety on one 
occasion in July 1978, as well as 
treatment for head trauma.  

In addition, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
psychiatric disorder was either caused or 
aggravated by his service-connected 
migraine headaches.  If aggravation is 
found, the examiner is requested to 
attempt to quantify the degree of 
additional impairment resulting from the 
aggravation, if possible.  A complete 
rationale should be given for all 
opinions and conclusions expressed.



4.  Then readjudicate the claims in light 
of the additional evidence.  In doing so, 
consider the provisions of 38 C.F.R. § 
3.310 with respect to the veteran's 
psychiatric disorder.  If his claims are 
not granted to his satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further consideration of the 
remaining claims.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


